Thompson, J.,
dissenting as to point (1).
The dissolution of the injunction did not give the respondent the right to the custody of his child nor affect Enright’s *532rights as her guardian under the decree of the probate court.
If the respondent at the time he went to Judge Seaver’s on the occasion of the assault, believed that his child would be given to him on presentation of the order of the chancellor dissolving the injunction, the fact that he honestly entertained such belief would have a tendency to rebut the claim of the State that he went there with a malicious and premeditated purpose of shooting and killing Judge Seaver. Unless he understood that the order gave him the right to the possession of the child, there is no claim that he could have understood and believed that the child would then be surrendered to him. The testimony of the respondent tended to prove that he understood and believed such to be the effect of the order, but it does not disclose how he came to entertain such understanding and belief, except what he states was said to him by Judge Seaver’s son about getting a copy of the order. Nothing in the order itself disclosed that such was its effect, and such was not its legal effect. Anything that had come to his knowledge prior to the shooting, likely to cause such an understanding on his part, bore directly upon the probability of whether he in fact understood the effect of the order to be as he claimed in this respect, and was admissible. In the remarks offered it was said that the respondent and his wife should live together and she should go back and help take care of the child; that the wife should go back home and take care of the girl. The respondent is asked by the court: “Are you willing to take your wife back and the child?” and he replied, “I could not do any better than I have before; the trouble is jealousy with the children.” The court then asked him, “Are you willing to go and do as you have done?” and he replied, “Certainly.” Thereupon the following colloquy occurred between Mr. Enright and the court: Mr. Enright: “What about this child drifting about from place to place?” Court: “The mother should go home and take care of her child.” *533Immediately after this remark by the court, the petition for a divorce was dismissed and the injunction dissolved. The evidence tended to show that immediately after the dismissal of the petition and the dissolution of the injunction, the respondent said to her guardian, Mr. Enright. “Now I want my child,” and Enright replied, “I have nothing to do with her.”
The state seeks to sustain the ruling of the court below in excluding the remarks offered, on the ground that they were no part of the record and had no more legal effect than if made by some other person, and that the respondent had no right to put upon them the construction he claims he did. The question is not whether the remarks were extra-judicial, nor whether they ought to have been construed differently than the respondent claims to have done, but whether they might have been and were, understood by the respondent in such a way as to cause him to understand that the dissolution of the injunction entitled him to the possession of his child. We think the remarks, in view of the circumstances under which they were made, might fairly give him at that time to understand that the effect of the order was as claimed by him, and what occurred between him and Enright in that connection in respect to the child tends to show that, from what was then said by the court, he then understood the effect of the order to be as claimed by him on trial.
The entire remarks offered tended to convey the idea that the respondent had been in the right in respect to his wife and this child from the beginning of his domestic troubles.
That part thereof, preceding what I have quoted, the majority of the court hold to be inadmissible. It seems to me that this is too narrow a construction of the offer. That part preceding what I have quoted, tended to characterize and give added force to what followed, and the remarks taken as a whole, must have conveyed the idea to the respondent that the child was to go back home, and therefore that he was entitled to the possession of her from that *534time forth. I would hold that it was error to exclude the evidence embraced in this offer, and reverse the judgment, set aside the verdict and remand for a new trial.